COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN THE MATTER OF J.A.M.,
§
 
§
 
§
 
§
 
§
 
 §



No. 08-08-00238-CV

Appeal from the

65th District Court

of El Paso County, Texas 

(TC# 08,00213) 


MEMORANDUM  OPINION

	This is an appeal from a disposition removing the juvenile from his home and placing
him in the Challenge Boot Camp Program.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which counsel has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex.Crim.App. 1969).  A copy of counsel's brief has been delivered to Appellant, and Appellant
has not exercised his right to file a pro se brief.  Anders procedures apply to appeals from
juvenile delinquency adjudications.  In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998).  Counsel
provided J.A.M. with a copy of the brief and advised him of his right to file a pro se brief. 
J.A.M. did not file a brief.
	After reviewing the record and counsel's brief, we agree that the appeal is frivolous and
without merit.  Further we find nothing in the record that might arguably support the appeal.  A
further discussion of the arguable ground advanced in counsel's brief would add nothing to the
jurisprudence of the state.
	We affirm the trial court's judgment, and we GRANT appellate counsel's motion to
withdraw.  See Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio 1997, no pet.).


August 19, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.